DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.  Claims 5 and 7 – 9 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claims 5 and 9, the phrase “are pressed out of metal wire having damping characteristics” is indefinite.  The phrase “are pressed out of metal wire” is not in proper idiomatic English, the phrase appears to be a machine translation from a foreign document.  The phrase “pressed out of” is used for example when dispensing toothpaste by pressing on the containing tube resulting in the toothpaste being pressed out, but “metal” cannot apply to this phrase (a pad cannot be extruded from a wire).  It does not appear that the damping pads are pressed “by” metal wire, there is no mention in the specification of any wires pressing on the damping pads.  For the purpose of prior art analysis, the phrase will be assumed to be a product by process limitation, i.e. the process of forming the pad which may or may not patentably distinguish over the prior art (this will be decided after the 112 rejection is overcome).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry (US Patent 9,777,882 B2) in view of Baron (PG Pub US 20090321607 A1) and further in view of Thorn (US Patent 4,514,458 A).

    PNG
    media_image1.png
    608
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    744
    media_image2.png
    Greyscale

In Re Claim 5, Mistry discloses A centrifugal compressor (Column 2, Line 24), which comprises a compressor head (34 or 36 or 32 or 30), a motor (20), a cooler (100 AND 300 COMBINED), a support frame (232, 234) and a chassis (13 AND 12 AND 14 COMBINED);
the chassis comprising a top planar surface (13 in Figure 1 is clearly planar) having opposite ends (the cooler side end is one end and the support frame side / motor side end is the other end),
wherein the cooler is fixedly mounted on a first part (14 below the compressor head - see annotated Figure 2 above) of the chassis and the support frame is fixedly mounted 
the compressor head and the motor are disposed above cooler and support frame as depicted.
However, Mistry does not disclose a bearing beam as claimed.
Nevertheless, Baron discloses A compressor (18), which comprises a compressor head (inherent), a motor (12/16), a support frame (60 on the motor side i.e part of 54), a bearing beam (44 in Figure 1, there are two labels “44” depicted at respective ends of the bearing beam);
the support frame is fixedly mounted on a chassis (26); the bearing beam is disposed above the support frame, the support frame supports a first end (34 on the motor side) of the bearing beam as depicted;
the compressor head and the motor are disposed above the bearing beam and fixedly mounted on the bearing beam as depicted in Figure 1, wherein a first damping pad (56 - part of 54) is provided vertically between the support frame and the first end of the bearing beam (Figure 3), the first damping pad being fixedly connected to the support frame and the bearing beam (in the assembled apparatus depicted in Figure 1), respectively
wherein a second damping pad (56 - part of 50 or 52) is provided between the cooler and a second end (32) of the bearing beam, the second damping pad being fixedly connected to the cooler and the second end of the bearing beam (in the assembled apparatus depicted in Figure 2), 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the bearing beam,  damping pads and support frame as taught by Baron between the motor-compressor combination and the cooler of Mistry for the purpose of absorbing vibration and promoting smooth and quiet operation.
However, in view of the 112 rejection, it is not clear if the process “pressed out of metal wire having” as best understood creates a different damping pad from Baron’s damping pad.
Nevertheless, the claimed process “pressed out of metal wire having” as best understood is disclosed by Thorn.  Figure 1 of Thorn depicts a damping pad made of compressed (“pressed out of” as best understood) randomly extending coil-containing wires.  The pad has an overall annular shape just like the damping pad of Baron.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the resilient wire mesh of Baron from compressed randomly extending coil-containing wires as taught by Thorn because it has superior stress/strain characteristics (Column 3, Lines 49 – 54 of Thorn).

In Re Claim 8, Mistry discloses an oil tank (95) as claimed.

In Re Claim 9, the support frame (60) of Mistry is clearly part of a vertical stack of support elements, and is therefore a vertical support frame.  Mistry also discloses a tank (95) as claimed.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry (US Patent 9,777,882 B2) in view of Baron (PG Pub US 20090321607 A1) and in view of Thorn (US Patent 4,514,458 A) and further in view of Eick (PG Pub US 20110198148 A1).
In Re Claim 7, Baron discloses that the second damping pad is fixedly connected to the bearing beam by means of a bearing connector (58, 62).  However, Mistry/Baron do not disclose that the bearing connector is welded to the bearing beam and bolted to the damping pad.
Nevertheless, Eick discloses in Paragraph [0038] that bearing beam (230) is fixedly connected to a damping pad (“dampener pad”, i.e. the damping portion of dampener 238) by means of a bearing connector (non damping portion of dampener 238).  The bearing connector is fixedly connected to the bearing beam by welding and to the bearing pad by a bolt because Eick suggests that the damping pad is connected to the bearing beam by a combination of welding and bolts.  It is well known to that a  bearing connector is welded to a bearing beam at one end and secured to the bearing pad at the other end by bolts, this is one two possible combinations of welding and bolting the bearing connector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the bearing connector of Baron such that it is welded to the bearing beam and bolted to the damping pad as taught by Eick for the purpose of simplifying/shortening the apparatus (the connection between the damping pad and bearing beam of Baron has two elements 58 and 60 instead of a singular bearing connector of Eick).

Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.G.K/Examiner, Art Unit 3746             

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746